DETAILED ACTION
Summary
Claims 1-2, 4-8, and 10-13 are pending in the application. Claims 8 and 12 are rejected under 35 USC 103. Claims 1-2, 4-7, 10-11, and 13 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (U.S Patent 6,368,277) in view of Takagi (U.S PGPub 2013/0090557 A1) and Mine (U.S Patent 5,971,927).
Regarding Claim 8, Mao teaches
processing circuitry (Fig. 1 140) configured control a probe to perform ultrasonic scanning on a subject (Col 2, lines 29-42)  injected with a contrast agent (Col 1, 35-36) to generate a plurality of pieces of reflected wave data in time series (Col 2, lines 53-57), 
generate, in accordance with the plurality of pieces of reflected wave data in time series, a plurality of pieces of fundamental wave data in time series (Col 2, lines 43-48) in which tissue in the subject functions as a reflection source (Col 3, lines 4-8) and a plurality of pieces of harmonic data in time series in which…the contrast agent function as a reflection source (Col 3, lines 48-55), 
estimate, based on a position of a region of interest in a fundamental image of a first time phase among the plurality of fundamental images (Col 3, lines 18-25) changes in the position of the region of interest in the plurality of fundamental images (Col 4, lines 3-8)
set an area in a fundamental image of a second time phase (Col 4, lines 8-12) among the plurality of fundamental images (Fig. 2B) (Col 4, lines 21-51) (Fig 2B shows a plurality of images (can be fundamental images). The search area is larger than the ROI (200/201))
set a plurality of sub regions in the area of the fundamental image of a second time phase among the plurality of fundamental images (Col 4, lines 21-40), 
compare a similarity value between the region of interest set in the fundamental image of the first time phase (Col 2, 43-45) and each of the plurality of sub regions in the fundamental image of the second time phase, respectively, (Col 4, lines 21-40) 
extract, as a position, of a region of interest in the fundamental image of the second time phase, a sub region having a highest similarity to the region of interest set in the fundamental image of the first time phase (Col 4, lines 10-35), and
wherein the region of interest is an analysis region in which Time Curve Analysis (TCA) relating to administration of the contrast agent is performed (Fig. 5) (Col 4-5, lines 66-5).
Mao fails to explicitly teach generate a plurality of fundamental images based on the plurality of pieces of fundamental wave data in time series and a plurality of harmonic images based on the plurality of pieces of harmonic data in time series, or set a region of interest in a harmonic image of the second time phase among the plurality of harmonic images based on the position of the region of interest in the fundamental image of the second time phase. Mao further fails to explicitly teach wherein the contrast agent contains microbubbles.
Takagi teaches an ultrasound system which contains position adjustment for tracking motion in a series of ultrasonic images (Abstract). This system obtains both fundamental wave data and harmonic wave data from the reflected wave data received by the system, and generates both a fundamental wave image and a harmonic wave image from the respective data [0062]. This system tracks a motion region (i.e. a region of interest) in the fundamental images (Fig. 2A, S104) [0107]. The system then uses the adjusted position calculated from the fundamental image to correct the location in a corresponding harmonic image (Fig. 2A, S107) [0115]. The contrast agent used in the imaging contains microbubbles (bubbles in microvessels) [0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mao to generate the fundamental images and harmonic images, and track movement in the fundamental image and correct the region of interest in the harmonic images based because this improves the accuracy of alignment from image to image, as recognized by Takagi [0018]. 
It further would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the contrast agent of Mao with the microbubble contrast agent as taught by Takagi as the substitution for one known contrast agent with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.
The combination fails to explicitly teach a size of the area being varied depending on an amount of change in the position of the region of interest due to at least one of breathing, heartbeat and tissue hardness.
Mine teaches a system for imaging a region in a sequence of ultrasound images to generate a time curve (Abstract). This system recognizes that a region of interest (such as a blood vessel) moves due to the influence of breathing or heart rate (Col 4, lines 57-59). The system therefore sets a search region which is sized to always contain the region of interest, even with the movement (Col 4, lines 59-67). This suggests that the region of interest is sized based on the amount of movement, which suggests that the size can also vary due to the breathing or heartbeat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the size of the area varies based on breathing or heartbeat, as taught by Mine, because setting a sized based on the movement of the region of interest ensures that the region is always capable of being searched, thereby increasing the accuracy of the time curve analysis, as recognized by Mine (Col 4, lines 64-74) (Col 6, lines 1-7).
Regarding Claims 12, the combination of references teaches the invention substantially as claimed. Mao fails to explicitly teach wherein the region of interest set in the harmonic image of the second time phase has a same shape and a same size as the region of interest set in the fundamental image of the first time phase.
Takagi teaches that the output image has the same shape and same size as the region of interest set in the fundamental image in the first time phase (Fig 8B) [0127]. This is an exemplary diagram for both the fundamental [0138] and harmonic images [0149].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mao so the region of interest has the same shape and same size as taught by Takagi because this shows that the system has accurately aligned the different images [0018].

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim is now rejected under the combination of Mao, Takagi, and Mine, as detailed more fully above. Therefore, claim 8 remains rejected under 35 USC 103. For similar reasons, claim 12 also remained rejected.

Allowable Subject Matter
Claims 1-2, 4-7, 10, 11, and 13 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claims are allowable for substantially the same reasons as set forth on pages 9-10, in the section “Allowable Subject Matter”, of the Final Rejection mailed 9/4/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793